DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statements filed on 05/19/21 and 08/06/21, have all been considered and made of record (note the attached copy of form PTO-1449). However, none of the references, cited in the Information Disclosure Statement, teaches or suggests an interconnect system and a method of installing the interconnect system of the claimed invention.

Drawings
3.	The drawings, filed on 04/12/21, are accepted.

Specification
4.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Reasons for Allowance
5.	Claims 1-22 are allowed.
6.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose an interconnect system, comprising a pre-terminated cable assembly, comprising different groups of optical fibers carried within the cable jacket and extending beyond an end of the cable jacket; a plurality of ferrules each terminating one or more respective groups of the different groups of optical fibers; and a plurality of ferrule push components corresponding to the plurality of ferrules, wherein each ferrule push component of the plurality of ferrule push components is installed on the one or more respective groups of the optical fibers that are terminated by the corresponding ferrule; at least one adapter panel for managing interconnections, wherein each adapter panel includes a plurality of adapters; and a plurality of connector housings each coupled to a respective adapter of the plurality of adapters, wherein the plurality of connector housings are configured to receive and retain the plurality of ferrules and the plurality of ferrule push components without being removed from the plurality of adapters, in combination with other recited limitations in the claim.  
Claims 2-14 depend from claim 1.
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 15. Specifically, the prior art fails to disclose an interconnect system for a building, comprising a pre-terminated trunk cable assembly configured to extend into the building, the pre- terminated trunk cable assembly comprising a plurality of subunits within the cable jacket, wherein each subunit includes a subunit jacket and different groups of optical fibers carried within the subunit jacket; a furcation body associated with a first end of the cable jacket, wherein each subunit of the plurality of subunits includes an end section extending from the furcation body and the first end of the cable jacket, and wherein each of the end sections includes the different groups of optical fibers of the associated subunit extending from the associated subunit jacket; a plurality of ferrules each terminating one or more respective groups of the different groups of optical fibers; and a plurality of ferrule push components corresponding to the plurality of ferrules, wherein each ferrule push component of the plurality of ferrule push components is installed on the one or more respective groups of the optical fibers that are terminated by the corresponding ferrule; at least one adapter panel for managing interconnections within the building, wherein each adapter panel includes a plurality of adapters each having a first opening on a first side of the adapter and a second opening on a second side of the adapter; and a plurality of connector housings each coupled to a respective adapter of the plurality of adapters on the first side of the adapter, wherein the plurality of connector housings are configured to receive and retain the plurality of ferrules and the plurality of ferrule push components without being removed from the plurality of adapters, in combination with other recited limitations in the claim. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 16. Specifically, the prior art fails to disclose a method of installing the interconnect system, comprising extending a pre-terminated cable assembly into a building, wherein the pre-terminated cable assembly comprises different groups of optical fibers carried within the cable jacket and extending beyond an end of the cable jacket; 29Attorney Docket No.: H120-031 a plurality of ferrules each terminating one or more respective groups of the different groups of optical fibers; and a plurality of ferrule push components corresponding to the plurality of ferrules, wherein each ferrule push component of the plurality of ferrule push components is installed on the one or more respective groups of the optical fibers that are terminated by the corresponding ferrule; routing an end of a pre-terminated cable assembly that includes the plurality of ferrules toward at least one adapter panel, wherein each adapter panel includes a plurality of adapters each having a first opening on the a first side of the adapter and a second opening on a second side of the adapter, and wherein a plurality of connector housings are each pre-installed on the first side of a respective adapter of the plurality of adapters; and installing the plurality of ferrules in the plurality of adapters by inserting the plurality of ferrule push components into the plurality of connector housings, wherein the plurality of connector housings are coupled to the plurality of adapters before the installing step and remain coupled to the plurality of adapters during the installing step, in combination with other recited limitations in the claim.   
Claims 17-22 depend from claim 16.
7.	The prior art cited on attached IDS and form PTO-892 are the most relevant prior art known. However, the invention of claims 1-22 distinguishes over the prior art of record for the following reasons:
	Flaig (US 2019/0154923 A1) discloses a fiber optic connector and a fiber optic adapter are disclosed that are manually connectable and disconnectable with each other by a slideable latching means. The fiber optic connector includes an end defining a plug portion. The plug portion holds a ferrule and directly engages a port on the fiber optic adapter.
	Szumacher et al. (US 2018/0188463 A1) teach a group(s) of loose optical fibers are inserted through one or more apertures defined in each of the rear ferrule boot and the front ferrule boot, and inserted through at least one group of bores defined in a ferrule. A rear portion of the ferrule receives at least a portion of the front ferrule boot.
	Lee et al. (US 8727638 B2) disclose a fiber channel-interchangeable fiber optic connector includes an adapter, two connectors respectively rotatably mounted in respective axle holes at the front side of the adapter, a sub-assembly detachably attached to the adapter to stop the connectors from rotation and hold down the connectors in position, and a cable inserted through the sub-assembly and mounted in the adapter with two optical-fiber cores therein respectively inserted into ferrules of the connectors.
	However, none of the references, either taken singly or in combination with each other, teaches an interconnect system and a method of installing the interconnect system of the claimed invention.
	Thus, there is no reason or motivation for one of ordinary skill in the art to use the prior art of record to make the invention of claims 1-22.
	Claims 1-22 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER DOAN/Primary Examiner, Art Unit 2883